Citation Nr: 1529426	
Decision Date: 07/09/15    Archive Date: 07/16/15

DOCKET NO.  09-44 750	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to restoration of a 20 percent rating for a service-connected lumbar spine disability, to include the propriety of the reduction to a 10 percent rating effective February 1, 2009. 

2.  Entitlement to restoration of a 40 percent rating for a service-connected left lower extremity disability, to include the propriety of the reduction to a noncompensable rating effective February 1, 2009. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARINGS ON APPEAL

Appellant and his spouse.

ATTORNEY FOR THE BOARD

M. Riley, Counsel 


INTRODUCTION

The Veteran served on active duty from July 1973 to July 1993.  This case comes before the Board of Veterans' Appeals (Board) on appeal from a November 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia, which, in pertinent part, reduced the ratings assigned to the service-connected low back and left lower extremity disabilities effective February 1, 2009.  

In August 2011, the Board denied the Veteran's claims for restoration of the evaluations previously assigned his low back and left lower extremity disabilities.  The Veteran appealed this denial to the Court of Appeals for Veterans Claims (Court).   In March 2012, the Court granted a Joint Motion for Remand filed by the parties vacating and remanding the Board's August 2011 decision.  The appeal was returned to the Board and in October 2012, the Board remanded the matter for further development.  The case has now returned to the Board for additional appellate action.  

The Veteran testified at a hearing before one of the undersigned Veterans Law Judges (VLJs) at the RO in April 2011.  He also testified before the other undersigned VLJ at a hearing at the Board's Central Office in Washington, D.C. in June 2014.  When an appellant has a personal hearing before two separate VLJs during the appeal and these hearings covered one or more common issues, a third VLJ is assigned to a panel after the second Board hearing has been held prior to appellate review.  The Veteran must then be provided the opportunity for an additional hearing before the third VLJ.  See Arneson v. Shinseki, 24 Vet. App. 379 (2011) (interpreting 38 C.F.R. § 20.707 as requiring that an appellant must be provided the opportunity for a hearing before all three VLJs involved in a panel decision).  
This does not mean that the hearing must be held before every member of the panel at the same time, but rather "only that [the appellant] be afforded the opportunity to be heard...by every panel member who will decide his case." Id.  

The Board sent a letter to the Veteran in October 2014 informing him that he had the option of having an additional hearing before a third VLJ.  In November 2014, the Board received notice from the Veteran requesting a third hearing.  The additional hearing was held before the undersigned Acting VLJ at the Board's Central Office in March 2015.  Transcripts of all three hearings are associated with the record and the Board will proceed with a decision in this case.

During the March 2015 hearing, the Veteran raised claims for entitlement to increased ratings for his service-connected low back disability and associated neurological impairment of the left lower extremity.  He also testified that he was unable to work due to his service-connected conditions.  The Board therefore also finds that he has raised a claim for entitlement to a total disability rating due to individual employability resulting from service-connected disability (TDIU).  These issues of have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014).


FINDINGS OF FACT

1.  In August 2008, the RO notified the Veteran of a proposal to reduce the evaluation for his low back disability from 20 percent to 10 percent and the evaluation for his left lower extremity disability from 40 percent to noncompensable (0 percent). 

2.  A November 2008 rating decision reduced the evaluation for the Veteran's low back disability from 20 percent to 10 percent effective February 1, 2009.  The same rating decision reduced the evaluation for the left lower extremity disability from 40 percent to noncompensable, also effective February 1, 2009.  
3.  At the time of the reduction, the 20 percent rating for the low back disability and 40 percent rating for the left lower extremity disability had been in effect for a period less than five years.

4.  When the RO reduced the 20 percent evaluation assigned to the Veteran's low back disability there was sustained material improvement in disability and an improvement in the Veteran's ability to function under the ordinary conditions of life and work. 

5.  When the RO reduced the 40 percent evaluation assigned to the Veteran's left lower extremity disability there was no sustained material improvement in the disability and no improvement in the Veteran's ability to function under the ordinary conditions of life and work.


CONCLUSIONS OF LAW

1.  The criteria for restoration of a 20 percent rating from February 1, 2009 for a low back disability have not been met.  38 U.S.C.A. §§ 5107, 5112 (West 2014); 38 C.F.R. §§ 3.102, 3.105, 3.343, 3.344, 4.1, 4.2, 4.3, 4.7, 4.10, 4.13, 4.40, 4.45, 4.71a, Diagnostic Codes 5235-5243 (2014).

2.  The criteria for restoration of a 40 percent rating from February 1, 2009 for a left lower extremity disability are met.  38 U.S.C.A. §§ 5107, 5112; 38 C.F.R. §§ 3.102, 3.105, 3.343, 3.344, 4.1, 4.2, 4.3, 4.124a, Diagnostic Code 8520.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection for a low back strain was awarded in a July 1994 rating decision with an initial 10 percent evaluation assigned effective August 1, 1993.  Service connection for paresthesia and weakness of the left foot related to the low back condition was awarded in a September 2005 rating decision effective September 23, 2004.  An increased 20 percent evaluation was assigned for the low back condition in a November 2005 rating decision, effective September 1, 2005, and the disability was recharacterized to postoperative degenerative disc disease of the lumbar spine.  An increased 40 percent evaluation was assigned to the neurological impairment of the left lower extremity in a February 2007 rating decision effective September 23, 2004.  The disability was also recharacterized as chronic denervation of the left lower extremity.  

The Veteran's disability evaluations were reduced in the November 2008 rating decision on appeal; the low back condition was reduced from 20 percent to 10 percent disabling effective February 1, 2009 and the left lower extremity condition was reduced from 40 percent to noncompensably disabling also effective February 1, 2009.  The Veteran contends that restoration of the previous ratings is appropriate as the April 2008 VA contract examination that formed the basis for the reduction was not adequate and did not reflect his impairment and functional limitations.  

The provisions of 38 C.F.R. § 3.105(e) allow for a reduction in the evaluation of a service-connected disability when warranted by the evidence but only after following certain procedural guidelines.  First, there must be a rating action proposing the reduction, and the Veteran must be given 60 days to submit additional evidence and to request a predetermination hearing.  If a hearing is not requested, and reduction is considered to be still warranted, a rating action will be taken to effectuate the reduction.  38 C.F.R. § 3.105(e), (i)(2).  The effective date of the reduction will be the last day of the month in which a 60 day period from the date of notice to the Veteran of the final action expires.  38 C.F.R. § 3.105(e), (i)(2)(i).

An August 2008 rating decision proposed to reduce the evaluation for the Veteran's service-connected low back disorder from 20 percent to 10 percent disabling.  The same rating decision also proposed to reduce the evaluation for the service-connected left lower extremity disorder from 40 percent to noncompensably disabling.  A letter accompanying the rating decision informed the Veteran he had 60 days to submit evidence and to request a hearing.  The Veteran did not request a hearing, but responded with a September 2008 statement objecting to the proposed reductions.  In the November 2008 rating decision on appeal, the RO reduced the rating for the low back condition to 10 percent and the rating for the left lower extremity to noncompensable, both effective February 1, 2009.  The Board, therefore, finds that VA has complied with the procedural requirements of 38 C.F.R. § 3.105(e) with respect to the claims.

The 20 percent evaluation assigned to the Veteran's low back condition was in effect from December 1, 2005 to February 1, 2009.  The 40 percent evaluation assigned to the left lower extremity disability was in effect from September 23, 2004 to February 1, 2009.  As the ratings were in effect for less than five years, the provisions of 38 C.F.R. § 3.344(a),(b), which provide additional regulatory hurdles to rating reductions, do not apply.  The provisions of 38 C.F.R. § 3.344(c) provide that ratings in effect for less than five years can be reduced upon a showing that the disability has improved.

In Brown v. Brown, 5 Vet. App. 413 (1993), the Court of Appeals for Veterans Claims (Court) identified general regulatory requirements which are applicable to all rating reductions, including those which have been in effect for less than five years.  Id at 417.  Pursuant to 38 C.F.R. § 4.1, it is essential, both in the examination and in the evaluation of the disability, that each disability be viewed in relation to its history.  Id at 420.  Similarly, 38 C.F.R. § 4.2, establishes that "[i]t is the responsibility of the rating specialist to interpret reports of examination in light of the whole record history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of the disability present."  Id.  The Court has held that these provisions "impose a clear requirement" that rating reductions be based on the entire history of the veteran's disability.  Id.

Furthermore, 38 C.F.R. § 4.13 provides that the rating agency should assure itself that there has been an actual change in the condition, for better or worse, and not merely a difference in the thoroughness of the examination or in use of descriptive terms.  Additionally, in any rating reduction case, not only must it be determined that an improvement in a disability has actually occurred, but that such improvement reflects improvement in ability to function under ordinary conditions of life and work.  See Brown v. Brown, 5 Vet. App. at 420-421; see also 38 C.F.R. §§ 4.2, 4.10.  A claim as to whether a rating reduction was proper must be resolved in the Veteran's favor unless VA concludes that a fair preponderance of evidence weighs against the claim.  Brown, 5 Vet. App. at 421.

The question currently before the Board is whether the Veteran's disabilities demonstrated improvement at the time of the rating reductions in November 2008.  After a complete review of the record, the Board finds that the November 2008 reduction of the disability evaluation assigned the Veteran's low back disability was proper; however, the reduction in rating for the left lower extremity disability was not appropriate as the preponderance of the evidence does not demonstrate improvement in the neurological disability at that time. 

The Veteran's low back disability is rated under Diagnostic Code 5237 for a lumbosacral strain and the general rating formula for diseases and injuries of the spine.  38 C.F.R. § 4.71a, Diagnostic Codes 5237-5242.  The Veteran's service-connected disability also specifically includes degenerative disc disease and the criteria pertaining to intervertebral disc syndrome are therefore for application.  Intervertebral disc syndrome is evaluated under the general formula for diseases and injuries of the spine or under the formula for rating intervertebral disc syndrome based on incapacitating episodes, whichever method results in the higher evaluation when all disabilities are combined under 38 C.F.R. § 4.25.  38 C.F.R. § 4.71a, Diagnostic Code 5243.  

Under the general rating formula, with or without symptoms such as pain, stiffness or aching in the area of the spine affected by residuals of injury or disease, the following ratings will apply.  A 10 percent disability rating is warranted for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, forward flexion of the cervical spine greater than 30 degrees but not greater than 40 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, combined range of motion of the cervical spine greater than 170 degrees but not greater than 335 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  A 20 percent evaluation is warranted for forward flexion of the thoracolumbar spine greater than 30 degrees, but not greater than 60 degrees; the combined range of motion of the thoracolumbar spine is not greater than 120 degrees; or if there is muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent evaluation is warranted if forward flexion of the thoracolumbar spine is to 30 degrees or less or if there is favorable ankylosis of the entire thoracolumbar spine.  A 50 percent evaluation is warranted if there is unfavorable ankylosis of the entire thoracolumbar spine.  38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243.

Under Diagnostic Code 5243, pertaining to intervertebral disc syndrome, a 10 percent evaluation is assigned with incapacitating episodes having a total duration of at least one week but less than two weeks during the past 12 months.  A 20 percent evaluation is assigned with incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past twelve months.  A 40 percent evaluation contemplates incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past twelve months.  An "incapacitating episode" is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bedrest prescribed by a physician and treatment by a physician.  Associated objective neurological abnormalities (e.g., bladder and bowel impairment) are to be evaluated separately.  38 C.F.R. § 4.71a, Diagnostic Code 5243.

The Board finds that the reduction of the evaluation assigned the Veteran's low back condition in the November 2008 rating decision was proper as the disability manifested improvement under the ordinary conditions of life and work.  VA and other federal treatment records establish that the Veteran experienced significant improvement in his pain, range of motion, and function of the lumbar spine following surgery in June 2005.  Prior to his surgery, the Veteran's lumbar spine manifested multiple herniated discs and neuroforaminal narrowing confirmed by MRI in August 2004.  A December 2004 private evaluation indicated low back pain with the sudden onset of numbness, tingling, and weakness of the left leg two months prior.  The Veteran's lumbar pain was characterized as persistent by a VA rheumatologist at the Richmond VA Medical Center (VAMC) in January 2005 and the Veteran demonstrated limited motion of the spine.  On June 2, 2005, a lumbar fusion L3-S1 was performed to treat severe stenosis.  

After the June 2005 surgery, the Veteran's low back disability clearly improved.  Upon VA examination in August 2005 and October 2005, he still manifested constant back pain and limited motion, but by November 2005 his symptoms were characterized as resolved by his neurosurgeon at the Naval Medical Center Portsmouth (NMCP).  The physician noted the low back pain and discomfort that prompted the June 2005 surgery were absent and the Veteran manifested full lumbar range of motion.  A similar finding was made in January 2006 when the NMCP physician found that the Veteran demonstrated significant improvement compared to his pre-surgical state.  Although he was not symptom free, his back pain was less severe and lumbar range of motion was normal.  Full range of lumbar motion was also demonstrated upon VA contract examination in April 2008, with forward flexion to 90 degrees and a combined range of motion to 240 degrees.  Additional records of treatment dated prior to the November 2008 rating decision document complaints of moderate back pain, but also contain findings that the Veteran's back condition was stable and less severe since his June 2005 surgery.  The evidence therefore establishes objective improvement of the service-connected low back disability after the Veteran's lumbar fusion surgery and at the time of the rating reduction.

The evidence also establishes that the Veteran was better able to function under the ordinary conditions of life and work due to improvement in his low back disability.  See Brown at 420-421.  During a January 2006 appointment at the NMCP, the Veteran reported that he had returned to work full-time without difficulty in a supervisory position which allowed him to take frequent sitting breaks.  Several months later, in June 2006, the Veteran also stated that he felt "much better than he did before the surgery."  Additionally, an April 2008 VA contract examiner found that the Veteran did not experience any functional impairment due to the lumbar spine disability.  Thus, the record clearly shows that the Veteran's low back disability improved following the June 2005 lumbar fusion procedure with less pain, full range of motion, and little functional impairment to his ability to work and perform in his daily life.  The Board concludes that a fair preponderance of the evidence establishes improvement in the disability at the time of the November 2008 rating decision.  Accordingly, the rating reduction was proper and restoration of the 20 percent evaluation from February 1, 2009 is not warranted.  

Turning to the left lower extremity disability, the Board finds that the evidence does not demonstrate an improvement in the Veteran's condition or his ability to function.  A restoration of the previous 40 percent evaluation is therefore warranted from February 1, 2009.  The disability was rated as 40 percent disabling under Diagnostic Code 8520 pertaining to paralysis of the sciatic nerve.  This diagnostic code provides that mild incomplete paralysis is rated 10 percent disabling; moderate incomplete paralysis is rated 20 percent disabling; moderately severe incomplete paralysis is rated 40 percent disabling; and severe incomplete paralysis, with marked muscular atrophy, is rated 60 percent disabling.  Complete paralysis of the sciatic nerve, the foot dangles and drops, no active movement possible of muscles below the knee, flexion of knee weakened or (very rarely) lost, is rated 80 percent disabling.  38 C.F.R. § 124a, Diagnostic Code 8520.

Prior to the Veteran's June 2005 lumbar fusion surgery, his left lower extremity manifested pain, loss of sensation, weakness, and decreased reflexes.  Upon private examination in December 2004, he reported the onset of numbness, tingling, and weakness in the left leg over the past two months.  Physical examination of the left leg demonstrated decreased strength, sensation, and reduced deep tendon reflexes.  A December 2004 nerve conduction study confirmed left L5 radiculopathy.  During a January 2005 rheumatology appointment at the VAMC, the Veteran complained of progressive left leg numbness and unsteadiness.  Sensation was diminished over the legs bilaterally, left greater than the right, and strength was decreased. 

The Veteran underwent a lumbar fusion L3-S1 on June 2, 2005.  During a July 2005 follow-up appointment at the NMCP, he complained of very mild back and leg muscle spasms with intact sensation.  The examining neurosurgeon found that the Veteran was doing extraordinarily well and had a huge improvement post-surgery.  Upon VA examination in August and October 2005, the Veteran reported experiencing left leg paresthesias and numbness that had improved since the surgery.  He still had some decrease to light touch and strength of the left lower extremity, but overall it appeared the surgery had improved his symptoms.  However, in November 2005, the Veteran's NMCP neurosurgeon noted the development of stocking-glove numbness and tingling of the left leg from the knee down to the Veteran's foot.  The Veteran reported that he could not feel his foot and the physician was unable to explain the new onset numbness, though scar tissue from the June 2005 surgery was identified as a possible etiology.  A December 2005 nerve conduction study showed moderately severe chronic denervation changes consistent with chronic L5-S1 motor radiculopathy.  The Veteran continued to complain of left foot pain and numbness and in January 2006 reported that he could not lift his left foot, though he was able to dorsiflex the foot when challenged.  While his neurosurgeon noted significant improvement since the June 2005 surgery and the Veteran had returned to work, he was also not symptom-free and clearly manifested left leg denervation confirmed by EMG.  A neurological examination of the Veteran's left lower extremity was normal upon VA contract examination in April 2008, but treatment records during this period continue to document ongoing left foot pain with severe muscle cramping.  The April 2008 VA examiner found that the Veteran did not experience any functional impairment from his condition, but the Veteran testified in various hearings before the Board that at the time of the November 2008 reduction his left leg condition had not improved and manifested muscle and sensory dysfunction.  The Veteran also testified that that the April 2008 VA examination was not an accurate representation of his disability as he had taken his pain medication just prior to the examination.  

After review of the complete record, the Board cannot conclude that the Veteran's left lower extremity disability manifested improvement to symptoms or function at the time of the November 2008 rating decision reducing his assigned evaluation.  Treatment records show some improvement in the disability immediately post-surgery, but later document the onset of neurological impairment in a distribution most likely related to surgical scar tissue.  A December 2005 nerve conduction study verified the presence of moderately severe left lumbar radiculopathy and the Veteran continued to report left leg pain, foot cramping, and loss of sensation with accompanying loss of function up until the date of his rating reduction.  The Veteran was able to return to work full-time, but his symptoms clearly did not demonstrate improvement in his daily and occupational functioning in light of the documented manifestations of the disability.  Therefore, the Board cannot conclude that a fair preponderance of the evidence demonstrates that the Veteran's left lower extremity disability showed improvement under the ordinary conditions of life and work in November 2008.  Accordingly, restoration of the 40 percent evaluation is warranted effective February 1, 2009.


Duties to Notify and Assist

VA has certain duties to notify and assist a veteran in the substantiation of a claim.  VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) and that the claimant is expected to provide.  Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112, 120-21 (2004), see 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

The Board finds that VA has substantially satisfied the duties to notify and assist with respect to the claim for restoration of a 40 percent rating for the service-connected left lower extremity disability.  To the extent that there may be any deficiency of notice or assistance, there is no prejudice to the Veteran in proceeding with this appeal given Board's decision to fully grant the benefit sought by the Veteran on this appeal. 

Regarding the claim for restoration of a 20 percent rating for the low back disability, notice fulfilling the requirements of 38 C.F.R. § 3.159(b) was furnished to the Veteran in the August 2008 letter accompanying the rating decision proposing a reduction in the evaluation assigned the service-connected condition.  The Veteran also received notice regarding the disability-rating and effective-date elements of the claim in an April 2009 letter mailed in response to his appeal.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); see also Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007) (once the underlying claim for benefits is substantiated additional VCAA notice is not required and any defect in the notice is not prejudicial).  Additionally, as noted above, VA fully complied with the notice and procedural requirements of 38 C.F.R. § 3.105(e) at the time of the November 2008 rating reductions.
VA is also required to make reasonable efforts to help a claimant obtain evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to a claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

VA has obtained records of treatment reported by the Veteran, including service treatment records, records of VA and other federal treatment, and private medical records.  Additionally, the Veteran was provided a proper VA contract examination in April 2008 to determine the severity of his low back disability prior to the rating reduction.  The Veteran contends that the physician who conducted the April 2008 examination was not competent to determine the severity of his lumbar spine condition.  He testified during the March 2015 hearing that the examination should have been performed by a neurosurgeon who could accurately determine his true level of post-surgical impairment.  The April 2008 contract examination report shows that the examination was performed by a physician and the Board notes that "VA benefits from a presumption that it has properly chosen a person qualified to provide a medical opinion in a particular case."  Parks v. Shinseki, 716 F.3d 581, 585 (Fed. Cir. 2013) (citing Sickels v. Shinseki, 643 F.3d 1362, 1366 (Fed. Cir. 2011)); Wise v. Shinseki, 26 Vet. App. 517, 524-27 (2014).   It is presumed that VA follows a regular process that ordinarily results in the selection of a competent medical professional.  Parks, 716 F.3d at 585 ("Viewed correctly, the presumption [of competence] is not about the person or a job title; it is about the process."). Absent clear evidence sufficient to rebut the presumption of competence, the fact that a person was chosen by VA to provide an opinion generally assures that person's competence to provide the requested opinion.   Sickels, 643 F.3d at 1366.  

In this case, there is no evidence indicating that the April 2008 VA examiner was not competent to determine the severity of the Veteran's service-connected low back disability.  As noted above, the examination report shows that the examiner was a medical doctor and the all pertinent aspects of the disability were addressed.  The examiner documented the Veteran's subjective complaints, the objective physical examination findings, and the complete orthopedic and neurologic manifestations of the disability.  It appears the incorrect examination template was utilized, but the examination report still contains complete findings pertaining to the low back condition.  The Board therefore finds that the VA examiner was competence to perform the examination and the examination is adequate.  

The Veteran also contends that the April 2008 VA examination is inadequate as it is not a true reflection of his low back impairment and function at that time.  He testified that he had taken pain medication before the examination and his range of motion test was conducted while he was wearing a back brace.  The examination report does not indicate that the Veteran was wearing a brace during range of motion testing and also documents the Veteran's subjective complaints and report that he did not experience any functional impairment due to his low back pain.  In any event, the Board observes that its decision above is not based solely on the results of the April 2008 VA examination.  The Board's decision in this case is based on all the evidence of record, including the findings and opinions of the Veteran's treating neurosurgeon who stated on several occasions that the Veteran's low back condition had undergone significant improvement since the June 2005 lumbar fusion surgery.  The evidence does not establish that the April 2008 VA examination report is inadequate or an inaccurate representation of the objective manifestations of the Veteran's low back disability.  The Board has considered the Veteran's testimony regarding the symptoms and impairment he experienced at the time of the November 2008 rating decision, but as discussed above, finds that the disability clearly manifested improvement at the time of the rating reduction and restoration is not warranted.  

The Board also finds that VA has complied with the October 2012 remand orders.  In response to the Board's remand, the Veteran was provided a SSOC in November 2012 specifically addressing the claim for restoration of a 20 percent evaluation for a low back disability, to include whether the November 2008 reduction was proper.  

Therefore, VA has complied with the remand order of the Board.  For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements.  


ORDER

The reduction of the Veteran's service-connected lumbar spine disability to 10 percent disabling effective February 1, 2009 was proper and restoration of a 20 percent evaluation is denied.  

The reduction of the Veteran's service-connected left lower extremity disability to noncompensably disabling effective February 1, 2009 was not proper and restoration of a 40 percent evaluation is granted.  



____________________________                       ____________________________
              Nathaniel J. Doan				  J. Parker
        Acting Veterans Law Judge                                        Veterans Law Judge
        Board of Veterans' Appeals                                 Board of Veterans' Appeals



__________________________________
K. Parakkal
Veterans Law Judge
Board of Veterans' Appeals







Department of Veterans Affairs


